IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-209-CR



KEVIN SORRELLS,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE


 


FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY

NO. 34,894, HONORABLE JOE E. BRISCOE, JUDGE PRESIDING

 



PER CURIAM
	Counsel for the State has filed a motion to permanently abate this appeal because
of the death of appellant.  Tex. R. App. P. 9(b).  The motion is supported by a certificate of
death.
	The motion is granted.  The appeal is permanently abated.

Before Justices Powers, Jones and Kidd
Filed:   November 3, 1993
Permanentely Abated
Do Not Publish